Title: From George Washington to John McKinly, 4 March 1777
From: Washington, George
To: McKinly, John



Sir
Head Qrs Morris town March 4th 1777.

I was this day honoured with your favor of the 28th Ulto. The polite attention of your Assembly to my Letter, demands my Acknowledgements, & I would fain hope, the measures they have adopted will be attended with many Salutary consequences & prevent in some degree the scandalous practice of desertion, but too prevalent of late in our Army.
I confess I am much surprized to be informed at this time of the refusal of Colo. Bedford and Majr McDonagh. I expected, that they had accepted their Commissions & were nearly ready to take the Feild with their Regiment. Not hearing from them, I could conclude nothing else. As they declined they should most surely have given me the earliest notice of it. The Rules of propriety required it and a regard to the service demanded it. Being unacquainted with the Gentn of your State, I cannot nominate such as will be either agreable or qualified to fill their places. Under these circumstances, I must take the liberty to request, that you & your Assembly or those you may think proper to consult upon the occasion, will appoint such Gentn to those commands and the Other vacancies in the Regiment as you esteem suitable and likely to answer the interest & expectations of the public. At the

same time I would request that every exertion be employed, to compleat & march the Corps with all possible expedition. The situation of our Affairs makes every aid necessary, & I am persuaded Nothing on your part will be wanted to effect it. No pains should be spared to arm & equip the men as far as possible, previous to their marching the Stores at Philadelphia being greatly exhausted by the Supplies already drawn from them. The sickly condition of our Troops the last Campaign, especially towards the close of it was rather discouraging to the Men to reinlist, but I trust, it will not be the case again, & that the prejudices on that Head are now done away—They should consider the moving disordered state of the Army whilst in Jersey & on the Banks of the Delaware as the principal cause of their not being paid for the whole of their service. Whatever Wages were due ’em might have been received since had a Proper Abstract been presented for that purpose. I have the Honor to be with great respect Sir Yr Most Obedt St

P.S. When the several Vacancies in the Regiment are filled up, the Officers shall receive Commissions on a proper list being transmitted of their Names—Rank & the dates of their respective appointments.

